Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to the applicant’s amendments and augments filed on 12/22/2021.
The drawings received on 01/08/2021 are accepted. 
Status of Claims 
Claims 1, 4-5, 10-11 and 14-15 have been amended. 
Claims 3, 8, 12, and 18 have been cancelled. 
Claims 1, 3-7, 9-11, 13-17, 19-20 have been allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct a minor depend for cancelled claims as follows:
IN THE CLAIMS
Please amend the claims as indicated below. The following is a complete listing of claims and replaces all prior versions and listings of claims in the present application:
Please amend the claims as follows.

Amendments to the Claims:



Listing of Claims:

IN THE CLAIMS:
1. (Previously Presented) A computer system implementing a network transaction service, the computer system comprising: 
a network communication interface; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the computer system to: 
receive, via the network communication interface, position information indicating a current location of a user of the network transaction service from a computing device of the user; 
based on the position information, determine a set of merchant locations within a certain vicinity of the current location of the user that utilize the network transaction service, wherein the user has a customer account linked to the network transaction service; 
transmit, via the network communication interface, merchant data to the computing device of the user, the merchant data causing the computing device of the user to generate a user interface including a map indicating the set of merchant locations for the user; 
receive, via the network communication interface, a transaction request to utilize the network transaction service at a merchant location of the set of merchant locations; 
based on receiving the transaction request, confirm, using the position information received from the computing device of the user, that the user is located at the merchant location; 

execute a remote transaction operation to transfer funds from a shared account of the network transaction service to the merchant account of | the registered merchant to fulfill the transaction request, the shared account being different from the customer account of the user;
wherein the computer system processes the transaction request from the user without the user and the registered merchant communicating directly with one another.
2. (Canceled)
3. (Original) The computer system of claim 1, wherein the network communication interface further remotely connects the computer system to a computer terminal of the registered merchant at the merchant location.
4. (Previously Presented) The computer system of claim 3, wherein the executed instructions further cause the computer system to:
transmit, via the network communication interface, a message to the computer terminal of the registered merchant, the message indicating that the
user is utilizing the network transaction service for the transaction request.
5. (Previously Presented) The computer system of claim 4, wherein the executed instructions further cause the computer system to:
based on transmitting the message, receive, from the computer terminal of the registered merchant via the network communication interface, a confirmation that the registered merchant authorizes use of the network transaction service to fulfill the transaction request from the user; and

6. (Original) The computer system of claim 1, wherein the executed instructions further cause the computer system to:
transmit, via the network communication interface, an electronic receipt corresponding to the transaction request to the computing device of the user. 
7. (Original) The computer system of claim 1, wherein the executed instructions further cause the computer system to:
receive, via the network communication interface, a pre-authorization from a financial entity corresponding to a customer account of the user for an amount corresponding to the transaction request;
wherein the executed instructions cause the computer system to transfer funds from the customer account, in an amount corresponding to the transaction request, to the shared account based on the pre-authorization.
8. (Canceled)
9. (Original) The computer system of claim 1, wherein the executed instructions cause the computer system to link a universal prepaid card of the network transaction service with the shared account in response to the universal prepaid card being utilized at a point-of-sale terminal of the registered merchant.
10. (Currently Amended) The computer system of claim 9, wherein the universal prepaid card is linked with the point-of-sale terminal of the registered merchant and utilized by the registered merchant at the point-of-sale terminal to fulfill the transaction request from the user.

receive, via a network communication interface, position information indicating a current location of a user of a network transaction service from a computing device of the user;
based on the position information, determine a set of merchant locations within a certain vicinity of the current location of the user that utilize the network transaction service, wherein the user has a customer account linked to the network transaction service; 
transmit, via the network communication interface, merchant data to the computing device of the user, the merchant data causing the computing device of the user to generate a user interface including a map indicating the set of merchant locations for the user;
receive, via the network communication interface, a transaction request to utilize the network transaction service at a merchant location of the set of merchant locations;
based on receiving the transaction request, confirm, using the position information received from the computing device of the user, that the user is located at the merchant location;
upon confirming that the user is located at the merchant location, determine a merchant account of a registered merchant corresponding to the merchant location, the merchant account being linked to the network transaction service; and
execute a remote transaction operation to transfer funds from a shared account of the network transaction service to the merchant account of the registered merchant to fulfill the transaction request, the shared account being different from the customer account of the user;
wherein the computer system processes the transaction request from the user without the 
12. (Canceled)
13. (Original) The non-transitory computer-readable medium of claim 11, wherein the network communication interface further remotely connects the computer system to a computer terminal of the registered merchant at the merchant location.
14. (Previously Presented) The non-transitory computer-readable medium of claim 13, wherein the executed instructions further cause the computer system to:
transmit, via the network communication interface, a message to the computer terminal of the registered merchant, the message indicating that the user is utilizing the network transaction service for the transaction request.
15. (Previously Presented) The non-transitory computer-readable medium of claim 14, wherein the executed instructions further cause the computer system to:
based on transmitting the message, receive, from the computer terminal of the registered merchant via the network communication interface, a confirmation that the registered merchant authorizes use of the network transaction service to fulfill the transaction request from the user; and
based on the confirmation, transmit, via the network communication interface, a notification to the computing device of the user, the notification indicating that the user can leave the merchant location.
16. (Original) The non-transitory computer-readable medium of claim 11, wherein the executed instructions further cause the computer system to:
transmit, via the network communication interface, an electronic receipt corresponding to the transaction request to the computing device of the user.

receive, via the network communication interface, a pre-authorization from a financial entity corresponding to a customer account of the user for an amount corresponding to the transaction request;
wherein the executed instructions cause the computer system to transfer funds from the customer account, in an amount corresponding to the transaction request, to the shared account based on the pre-authorization.
18. (Canceled)
19. (Original) The non-transitory computer-readable medium of claim 11, 
wherein the executed instructions cause the computer system to link a universal prepaid card of the network transaction service with the shared account in response to the universal prepaid card being utilized at a point-of-sale terminal of the registered merchant.
20. (Previously Presented) A computer-implemented method of facilitating a network transaction service, the method being performed by one or more processors and comprising:
receiving, via a network communication interface, position information indicating a current location of a user of the network transaction service from a computing device of the user;
based on the position information, determining a set of merchant locations within a certain vicinity of the current location of the user that utilize the network transaction service, wherein the user has a customer account linked to the network transaction service;
transmitting, via the network communication interface, merchant data to the computing device of the user, the merchant data causing the computing device of the user to generate a user interface including a map indicating the set of merchant locations for the user;

based on receiving the transaction request, confirming, using the position information received from the computing device of the user, that the user is located at the merchant location;
upon confirming that the user is located at the merchant location, determining a merchant account of a registered merchant corresponding to the merchant location, the merchant account being linked to the network transaction service; and
executing a remote transaction operation to transfer funds from a shared account of the network transaction service to the merchant account of the registered merchant to fulfill the transaction request, the shared account being different from the customer account of the user;
wherein the computer system processes the transaction request from the user without the user and the registered merchant communicating directly with one another. 
Allowable Subject Matter
Remaining Claims 1, 3-7, 9-11, 13-17, 19-20 are allowed over the prior art of record.
The following is an examiner's statement of reason for allowance:
The Examiner agrees with the amendments and augments presented by the applicant on 12/22/2021. The combination of elements is novel and non-obvious over the prior art of record.  
There was no Non-Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, claims 1, 3-7, 9-11, 13-17, 19-20 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/           Primary Examiner, Art Unit 3627